Citation Nr: 0732166	
Decision Date: 10/12/07    Archive Date: 10/23/07	

DOCKET NO.  05-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disability.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The veteran initially 
appointed a representative, but that representative later 
withdrew, and the veteran did not appoint a subsequent 
representative.  Additionally, the veteran initially 
requested a hearing, and action was taken to schedule a 
hearing, but he later withdrew that request.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  There is no objective evidence which shows that the 
veteran incurred any disability of the lungs during or for 
years after service, there is no evidence that the veteran 
had any significant asbestos exposure during service, and 
lung disability alternatively diagnosed as asthma, allergy, 
and certain abnormal findings on chest X-ray studies all are 
shown to have onset decades after the veteran was separated 
from service, and there is a complete absence of any 
competent medical or other objective evidence which shows or 
suggests that any lung disability at present is in any way 
causally related to any incident, injury, disease or exposure 
of active military service.  


CONCLUSION OF LAW

A disability of the lungs was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in February 2003, 
prior to the issuance of the initial adverse rating decision 
now on appeal from January 2004.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical and 
personnel records and Social Security disability records were 
collected for review.  Additionally, certain more recent 
private treatment records were collected.  The veteran was 
also provided a VA respiratory examination which included a 
review of the claims folder.  All known available relevant 
evidence has been collected for review.  

In December 2007, the RO contacted the veteran to discuss his 
representation and an earlier hearing request and the veteran 
indicated that he would not be represented by private 
counsel, did not want a hearing, and had no additional 
evidence to submit.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. § 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran filed his initial claim for service 
connection for lung disability in September 2002, at 70 years 
of age, some 49 years after he was separated from service.  
At that time, he alleged that he had a breathing disorder 
likely attributable to asbestos exposure during military 
service.  In subsequent written statements, the veteran 
argued that he served at a US Navy ammunition depot loading 
ammunition, particularly 16-inch shells.  He transported 
ammunition and loaded it into ships of all kinds and 
descriptions.  He wrote that he had to clean ammunition, 
particularly shell casings.  He believed that he had been 
continuously exposed to asbestos particulates from both the 
ammunition and the guns, storage, and ammunition preparation 
areas. 

The service medical records contain no complaints, findings 
or diagnosis of any form of lung disability at any time.  The 
veteran's physical examination for separation from service 
included a chest X-ray which was negative, and the lungs and 
chest were not noted to be abnormal.  

The service personnel records reveal that the veteran served 
his entire two-year enlistment at the US Naval Ammunition 
Depot in Higham, Massachusetts.  He had no sea duty, and did 
not live aboard ship.  His military occupation was a gunner's 
mate.  

There is no objective medical or other evidence on file which 
shows or suggests that the veteran sought or required any 
treatment for disability of the lungs for some 40 years after 
he was separated from service.  In August 1993, private 
treatment records reveal that the veteran presented to an 
emergency room with shortness of breath.  He had stopped 
smoking some 25 years earlier, and was noted to have a 
10-year history of hypertension and a history of asthma for 
"the past three years."  A chest X-ray specifically noted 
that there were no infiltrates identified.  The hili and 
pleural surfaces were unremarkable.  The impression was 
asthma.  

In June 2000, the veteran was provided a private occupational 
lung disease evaluation.  Under history, it was recorded that 
the veteran was a 60-year-old trucker/hauler/loader for a 
commercial motor freight company, and also for Owens Corning 
from 1954 to 1983, a period of some 29 years.  It was 
recorded that he had been a steam pipe fitter as well as a 
boiler maker often with close contact to asbestos and 
biproducts as well as it's friable biproducts and dust 
particles he cleaned out of many trailers, and that he also 
did boiler repair work and worked with fire brick.  There was 
a remote history of smoking tobacco, and there was also noted 
to be a medical history of bronchial asthma "since 1988."  A 
chest X-ray was interpreted as revealing changes which might 
be consistent with asbestos exposure.  The X-ray report 
itself associated with this evaluation indicated that there 
were some interstitial changes in the mid and lower lung 
zones bilaterally which were "consistent with asbestosis 
provided the subject's exposure history and period of latency 
are appropriate."  However, the X-ray study also revealed no 
pleural plaques, pleural thickening or pleural 
calcifications, and no parenchymal infiltrates, nodules or 
masses.  

Records from the Social Security Administration revealed that 
the veteran was awarded Social Security disability benefits 
in 1993 on the basis of allergies and asthma, and that the 
veteran was considered disabled from work in accordance with 
the applicable laws and regulations governing Social Security 
benefits effective in November 1991.  It is noteworthy that 
no records associated with the award of Social Security 
disability included any finding or diagnosis of asbestosis, 
or lung disease attributable to asbestos exposure.  All 
medical records associated with the Social Security 
disability award indicated onset of asthma and allergies 
decades after the veteran was separated from service, and 
these records were entirely silent for any discussion or 
findings that the veteran's current disability was related to 
any incident, injury, disease or exposure of active military 
service in the early 1950's. 

The veteran was provided a VA respiratory examination in 
October 2003.  He reported that he had been positively 
diagnosed with asbestosis in 2001 during an organized medical 
screening program for union members to screen for asbestos.  
The veteran reported that he had never actually been working 
in any of these plants.  The veteran also said that he had a 
significant asthma history, commencing in the mid to late 
1980's.  He had also been seeing an allergist and had about 
10 years of immunotherapy due to significant mold allergies.  
His asthma and mold allergy was so severe that in 1995 he was 
advised to move from his home on the Ohio river further 
inland to diminish exposure to molds, and he made this move 
and had decreased asthma symptoms and was no longer on 
immunotherapy.  He reported having some five to six flares of 
asthma annually.  He did not take asthma medication daily, 
only when symptomatic.  There was no history of pneumonia, 
chronic cough, emphysema, tuberculosis, or any chest surgery 
or trauma. An X-ray study of the chest at this time was 
interpreted as showing no masses or acute disease.  The 
impression was a normal chest.  Examination itself did not 
result in any findings of chronic respiratory disease or 
disability.  The only finding was asthma "by history."  
Asbestos exposure was also noted only "by history."  The 
examiner found insufficient clinical evidence at present to 
warrant any diagnosis of an acute or chronic lung disorder.  

Subsequent to initial examination, the veteran's claims 
folder was referred to this VA examiner for review.  At this 
time, the VA examiner noted, as the Board has above, the 
occupational health evaluation conducted in June 2000 which 
noted that the veteran had been employed hauling commercial 
freight as well as Owens Corning with positions as a steam 
pipe setter and boiler maker.  The examiner reported that she 
later contacted the veteran and that he denied ever working 
as a pipe fitter but that he drove a truck and handled 
insulation containing asbestos.

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for lung disease, 
whether classified as asbestosis, asthma, or allergy.  The 
veteran attributes all of his shortness of breath and any 
abnormal findings on chest X-ray solely to exposures incurred 
during military service in 1952 and 1953.  However, the 
evidence on file does not support the veteran's allegations.  
He is shown to have served as a gunner's mate during his 
entire period of service at a US Naval Ammunition Depot in 
Massachusetts, with no service aboard ship on a permanent 
basis.  He reports handling, loading and cleaning all forms 
of ammunition and Naval cannon shells, but there is no 
evidence on file, nor is the Board aware of any finding that 
ammunition or artillery shells use asbestos in their make up 
or construction.  Although the record is consistent with the 
veteran's reported loading the ammunition aboard ships, and 
although he may indeed have had some exposure to asbestos 
fibers while loading ammunition aboard ships, there is 
certainly no objective evidence which in any way documents 
any asbestos exposure during military service in the evidence 
on file.  The service medical records contain no complaints 
or findings of chest or lung symptoms or disability and the 
physical examination from separation from service recorded a 
negative chest X-ray with no abnormalities identified.

It is clear from a review of the evidence on file that the 
veteran spent many years immediately following service from 
1954 to 1983 as a truckdriver for a commercial motor freight 
and Owens Corning, a well known manufacturer of insulation, 
and that he was routinely required to load and unload the 
contents of his trucks.  The Board finds it noteworthy that 
the company for which the veteran was employed actually saw 
fit to have the veteran evaluated for occupational lung 
disease in 2000, and although the veteran subsequently denied 
this fact, the objective record of this evaluation reports 
that he served as steam pipe fitter as well as a boiler maker 
"with often close contact with asbestos and it's 
biproducts...."  Even if the veteran did not serve as a steam 
pipe fitter and boiler maker, he is certainly shown to have 
spent some 29 years as a truckdriver hauling commercial 
freight, including products from Owens Corning.  All of the 
objective clinical evidence on file shows that the veteran 
had onset of asthma and allergies and some abnormal X-ray 
findings which only commenced in the mid to late 1980's, some 
30 years after he was separated from service, and toward the 
end of his lengthy career as a motor freight hauler.  

The Social Security Administration found that the veteran was 
disabled from work due to allergies and asthma, not 
asbestosis, and that such disability commenced in late 1991.  
No objective evidence on file shows or suggests that the 
veteran's asthma or allergies or abnormal chest X-ray 
findings are attributable to incidents or exposures of the 
veteran's active military service in 1952 and 1953.  Indeed, 
although a single medical record on file possibly endorses a 
diagnosis of asbestosis, this diagnosis by the radiologist 
was qualified based upon the veteran's exposure history.  
However, by October 2003, the time of VA examination, a chest 
X-ray was considered normal and there was insufficient 
clinical findings to warrant the diagnosis of any acute or 
chronic disease or disability of the lungs.  In any event, 
any diagnosis which would be appropriate at present is 
certainly not shown to be attributable to incidents of 
service, but is shown to be attributable to the veteran's 
three-decade post service history of being a motor freight 
hauler in association with Owens Corning Corporation.

The veteran claims to have been exposed to any number of 
toxic substances during service including asbestos, and 
claims these exposures resulted in his current lung 
disability.  However, the veteran is not shown to have the 
requisite medical expertise to provide any kind of a 
competent clinical opinion, including an opinion that a 
remote exposure to asbestos during a two-year period of 
service in 1952 and 1953 would result in consistent findings 
of allergy and asthma commencing some 30 years after he was 
separated from service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  A clear preponderance of the 
evidence on file is against the veteran's claim that he has 
lung disease or disability which is in any way attributable 
to incidents of military service in the early 1950's.


ORDER

Entitlement to service connection for disability of the lung 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


